UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6969



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DEREK ALLISON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-99-165; CA-04-44-3-3-V)


Submitted: October 18, 2005                 Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Allison, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Derek Allison seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).                  An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a    substantial    showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Allison has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are   adequately      presented     in    the

materials     before    the    court   and   argument    would     not    aid    the

decisional process.



                                                                         DISMISSED